Case 1:19-cv-00110-WES-LDA Document 19 Filed 11/15/19 Page 1 of 4 PageID #: 133




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND


 ANDREW J. SMITH and ALMIGHTY                         :
 GOD (MIND INSEPARABLE)                               :
                                                      :
 v.                                                   :         C.A. No. 19-00110-WES
                                                      :
 39 RHODE ISLAND INCORPORATIONS,                      :
 RHODE ISLAND SUPREME COURT,                          :
 CORPORATION DIRECTORS and et al.1                    :


                               REPORT AND RECOMMENDATION

 Lincoln D. Almond, United States Magistrate Judge


          Pending before me for a report and recommendation (28 U.S.C. § 636(b)(1)(B)) is

 Defendant Rhode Island Supreme Court’s Motion to Dismiss. (ECF No. 7). Plaintiff opposes the

 Motion. (ECF No. 8). For the following reasons, I recommend that Defendant’s Motion to

 Dismiss be GRANTED and this case be DISMISSED WITH PREJUDICE.

          Discussion

          Since 2017, Plaintiff has filed ten frivolous pro se civil actions in this Court. Plaintiff is an

 inmate at the ACI serving a sentence on a child pornography possession conviction. See State v.

 Andrew Smith, P2-2015-0553A. All of his filings in this Court have related to that state criminal

 conviction or his bitterly-contested state divorce proceedings.

          Although Plaintiff’s latest Complaint in this action is far from clear, he invokes the First

 Amendment and the Federal Doctrine of Separation of Church and State to attack his divorce and

 seeks an “injunctive restraining order” that the Rhode Island Family Court Chief Justice “stay the



      1
         This caption comes from Plaintiff’s Motion to Amend and Correct Title which was granted on March 21,
 2019. (ECF No. 2 at p. 1).
Case 1:19-cv-00110-WES-LDA Document 19 Filed 11/15/19 Page 2 of 4 PageID #: 134




 ‘heck’ out of my sacramental religion, financial assets, and marital affairs.” (ECF No. 1-1 at p. 5).

 He appears to claim that the divorce proceedings deprived him of his religious rights under Roman

 Catholic Cannon of Law No. 1141 regarding the indissolubility of a ratified and consummated

 marriage. Id. at p. 2. He argues that his marriage sacrament is “immune to government intrusion.”

 (ECF No. 8 at p. 4).

        The Rhode Island Supreme Court recently affirmed the Family Court’s decision granting

 a divorce to his former wife and the distribution of assets. See Smith v. Smith, 207 A.3d 447 (R.I.

 May 16, 2019). It also affirmed the Family Court’s imposition of sanctions on Plaintiff because

 he acted “in bad faith with the purpose and intent to harass” his former wife. Id. at p. 451. Plaintiff

 argued before the Rhode Island Supreme Court, as he does here, that the Family Court’s grant of

 divorce violated his “religious right to the sacrament of marriage.” Id. at p. 449. The Rhode Island

 Supreme Court concluded that the argument was “without merit.” Id.

        Additionally, this Court has also previously considered and rejected Plaintiff’s claim that

 the divorce violated his First Amendment right of religious freedom. In Smith v. Smith, C.A. No.

 1:18-cv-00092-JJM-PAS, this Court rejected Plaintiff’s claims that his divorce was

 unconstitutional and dismissed his case as “frivolous and malicious.” In particular, the Court

 reasoned:

                For starters, Plaintiff’s allegation that he is the victim of a First
                Amendment violation utterly fails to state a claim because he has
                turned the First Amendment on its head. The Establishment Clause
                of the First Amendment bars both the State and the United States
                from imposing religious doctrine (such as Plaintiff’s professed
                belief that marriage is for eternity) on the civil institution of
                marriage. See Obergefell v. Hodges, 135 S. Ct. 2584, 2607 (2015)
                (acknowledging that religions may ‘continue to advocate with
                utmost, sincere conviction that, by divine precepts, same-sex
                marriage should not be condoned,’ but holding that constitution
                ‘does not permit the State to bar same-sex couples from marriage on
                the same terms as accorded to couples of the opposite sex’); Sch.

                                                  -2-
Case 1:19-cv-00110-WES-LDA Document 19 Filed 11/15/19 Page 3 of 4 PageID #: 135




                Dist. of Abington Tp., Pa. v. Schempp, 374 U.S. 203, 234 (1963)
                (Brennan, J, concurring) (‘what Madison, Jefferson and others
                fought to end, was the extension of civil government’s support to
                religion in a manner which made the two in some degree
                interdependent, and thus threatened the freedom of each’). And
                while the Free Exercise Clause of the First Amendment certainly
                protects Plaintiff’s right to be true to his religious beliefs, for
                example, by adhering to his marriage vows by sustained celibacy,
                never to marry again, it does not afford him the right to deploy the
                power of the State or the United States to force his former spouse to
                abide by those religious precepts. See Coleman v. Monson, C.A No.
                5:10-0535-MBS-PJG, 2010 WL 4038790, at *2 (D.S.C. Mar. 30,
                2010), adopted, 2010 WL 4038606 (D.S.C. Oct. 14, 2010) (federal
                court ‘has no jurisdiction over disputes concerning ecclesiastical
                law, rabbinical law, canon law, or religious disputes’).

        This reasoning is sound, supported, persuasive and equally applicable to the claim

 presented by Plaintiff in this latest case. Thus, it is adopted herein. Accordingly, I recommend

 that Defendant’s Motion to Dismiss ( ECF No. 7) be GRANTED and this Complaint be dismissed

 with prejudice because it fails to state any legally viable constitutional claims and is frivolous and

 malicious. In addition, because of Plaintiff’s lengthy history of frivolous and abusive filings in

 this Court, and pursuant to Fed. R. Civ. P. 11 and this Court’s inherent power to address abuse of

 the judicial process, I recommend that this District Court issue an appropriate order to limit

 Plaintiff’s ability to file complaints in this Court without completely denying his access. See

 Azubuko v. MBNA Am. Bank, 396 F. Supp. 2d 1, 7 (D. Mass. 2005) (“a district court has the

 power to enjoin a party from filing frivolous and vexatious lawsuits”). In particular, I recommend

 that the District Court enter the following Order to address Plaintiff’s pattern of filing frivolous

 and abusive lawsuits:

                Plaintiff Andrew Smith is prohibited from filing any additional
                complaints or other papers in this Court, except for filings in
                currently-pending cases to object to a Report and Recommendation
                of a Magistrate Judge or to effect an appeal from this Court, without
                first obtaining the prior written approval of a District Judge of this
                Court. If Plaintiff Andrew Smith wishes to file any additional

                                                  -3-
Case 1:19-cv-00110-WES-LDA Document 19 Filed 11/15/19 Page 4 of 4 PageID #: 136




                complaints or other papers in this Court, he shall file a written
                petition seeking leave of Court to do so. The petition must be
                accompanied by copies of the documents sought to be filed, and a
                certification under oath that there is a good-faith basis for filing them
                in Federal Court. The Clerk of Court shall accept the documents,
                mark them received and forward them to a District Judge of this
                Court for action on the petition for leave to file.

        Any objection to this Report and Recommendation must be specific and must be filed with

 the Clerk of the Court within fourteen days of its receipt. See Fed. R. Civ. P. 72(b); LR Cv 72.

 Failure to file specific objections in a timely manner constitutes waiver of the right to review by

 the District Court and the right to appeal the District Court’s decision. See United States v.

 Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d

 603, 605 (1st Cir. 1980).



  /s/ Lincoln D. Almond
 LINCOLN D. ALMOND
 United States Magistrate Judge
 November 15, 2019




                                                  -4-
